
	
		II
		112th CONGRESS
		2d Session
		S. 2216
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Merkley (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to authorize the Secretary of Agriculture to make loans to certain
		  entities that will use the funds to make loans to consumers to implement
		  cost-effective energy efficiency measures to promote energy cost savings and
		  rural development. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Energy Savings Program
			 Act.
		2.Rural energy
			 savings programSubtitle E of
			 title VI of the Farm Security and Rural Investment Act of 2002 (Public Law
			 107–71; 116 Stat. 424) is amended by adding at the end the following:
			
				6407.Rural energy
				savings program
					(a)PurposeThe
				purpose of this section is to create jobs, promote rural development, and help
				rural families and small businesses achieve cost savings by providing loans to
				qualified consumers to implement durable cost-effective energy efficiency
				measures.
					(b)DefinitionsIn
				this section:
						(1)Eligible
				entityThe term eligible entity means—
							(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in section 501(c)(12) or 1381(a)(2) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency);
							(B)any entity
				primarily owned or controlled by one or more entities described in subparagraph
				(A); or
							(C)any other entity
				that is an eligible borrower of the Rural Utility Service, as determined under
				section 1710.101 of title 7, Code of Federal Regulations (or a successor
				regulation).
							(2)Energy
				efficiency measuresThe term energy efficiency
				measures means, for or at property served by an eligible entity,
				structural improvements and investments in cost-effective, commercial
				technologies to increase energy efficiency.
						(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (d), as determined by the eligible entity.
						(4)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Administrator of the Rural Utilities Service.
						(c)Loans to
				Eligible Entities
						(1)In
				generalSubject to paragraph (2), the Secretary shall make loans
				to eligible entities that agree to use the loan funds to make loans to
				qualified consumers for the purpose of implementing energy efficiency
				measures.
						(2)Requirements
							(A)In
				generalAs a condition of receiving a loan under this subsection,
				an eligible entity shall—
								(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
								(ii)prepare an
				implementation plan for use of the loan funds, including use of any interest to
				be received pursuant to subsection (d)(1)(A);
								(iii)provide for
				appropriate measurement and verification to ensure—
									(I)the effectiveness
				of the energy efficiency loans made by the eligible entity; and
									(II)that there is no
				conflict of interest in carrying out this section; and
									(iv)demonstrate
				expertise in effective use of energy efficiency measures at an appropriate
				scale.
								(B)Revision of
				list of energy efficiency measuresSubject to the approval of the
				Secretary, an eligible entity may update the list required under subparagraph
				(A)(i) to account for newly available efficiency technologies.
							(C)Existing energy
				efficiency programsAn eligible entity that, at any time before
				the date that is 60 days after the date of enactment of this section, has
				established an energy efficiency program for qualified consumers may use an
				existing list of energy efficiency measures, implementation plan, or
				measurement and verification system of that program to satisfy the requirements
				of subparagraph (A) if the Secretary determines the list, plan, or systems are
				consistent with the purposes of this section.
							(3)No
				interestA loan under this subsection shall bear no
				interest.
						(4)RepaymentWith
				respect to a loan under paragraph (1)—
							(A)the term shall
				not exceed 20 years from the date on which the loan is closed; and
							(B)except as
				provided in paragraph (6), the repayment of each advance shall be amortized for
				a period not to exceed 10 years.
							(5)Amount of
				advancesAny advance of loan funds to an eligible entity in any
				single year shall not exceed 50 percent of the approved loan amount.
						(6)Special advance
				for start-up activities
							(A)In
				generalIn order to assist an eligible entity in defraying the
				appropriate start-up costs (as determined by the Secretary) of establishing new
				programs or modifying existing programs to carry out subsection (d), the
				Secretary shall allow an eligible entity to request a special advance.
							(B)AmountNo
				eligible entity may receive a special advance under this paragraph for an
				amount that is greater than 4 percent of the loan amount received by the
				eligible entity under paragraph (1).
							(C)RepaymentRepayment
				of the special advance—
								(i)shall be required
				during the 10-year period beginning on the date on which the special advance is
				made; and
								(ii)at the election
				of the eligible entity, may be deferred to the end of the 10-year
				period.
								(7)LimitationAll
				special advances shall be made under a loan described in paragraph (1) during
				the first 10 years of the term of the loan.
						(d)Loans to
				qualified consumers
						(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (c)—
							(A)may bear
				interest, not to exceed 3 percent, to be used for purposes that include—
								(i)to establish a
				loan loss reserve; and
								(ii)to offset
				personnel and program costs of eligible entities to provide the loans;
								(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount that ensures, to the maximum extent
				practicable, that a loan term of not more than 10 years will not pose an undue
				financial burden on the qualified consumer, as determined by the eligible
				entity;
							(C)shall not be used
				to fund purchases of, or modifications to, personal property unless the
				personal property is or becomes attached to real property (including a
				manufactured home) as a fixture;
							(D)shall be repaid
				through charges added to the electric bill for the property for, or at which,
				energy efficiency measures are or will be implemented, on the condition that
				this requirement does not prohibit—
								(i)the voluntary
				prepayment of a loan by the owner of the property; or
								(ii)the use of any
				additional repayment mechanisms that are—
									(I)demonstrated to
				have appropriate risk mitigation features, as determined by the eligible
				entity; or
									(II)required if the
				qualified consumer is no longer a customer of the eligible entity; and
									(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
							(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
						(e)Contract for
				measurement and verification, training, and technical assistance
						(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the Secretary—
							(A)shall establish a
				plan for measurement and verification, training, and technical assistance of
				the program; and
							(B)may enter into
				one or more contracts with a qualified entity for the purposes of—
								(i)providing
				measurement and verification activities; and
								(ii)developing a
				program to provide technical assistance and training to the employees of
				eligible entities to carry out this section.
								(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in carrying out the contract.
						(f)Fast Start
				demonstration projects
						(1)In
				generalThe Secretary shall offer to enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (c)(2)(C) to establish an energy efficiency
				loan demonstration projects consistent with the purposes of this
				section.
						(2)Evaluation
				criteriaIn determining which eligible entities to award loans
				under this section, the Secretary shall take into consideration eligible
				entities that—
							(A)implement
				approaches to energy audits and investments in energy efficiency measures that
				yield measurable and predictable savings;
							(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
							(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
							(D)provide for the
				participation of a majority of eligible entities in a State;
							(E)reduce the need
				for generating capacity;
							(F)provide
				efficiency loans to—
								(i)in the case of a
				single eligible entity, not fewer than 20,000 consumers; or
								(ii)in the case of a
				group of eligible entities, not fewer than 80,000 consumers; and
								(G)serve areas in
				which, as determined by the Secretary, a large percentage of consumers
				reside—
								(i)in manufactured
				homes; or
								(ii)in housing units
				that are more than 50 years old.
								(3)Deadline for
				implementationTo the maximum extent practicable, the Secretary
				shall enter into agreements described in paragraph (1) by not later than 90
				days after the date of enactment of this section.
						(4)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
						(5)Additional
				demonstration project authority
							(A)In
				generalThe Secretary may conduct demonstration projects in
				addition to the project required by paragraph (1).
							(B)Inapplicability
				of certain criteriaThe additional demonstration projects may be
				carried out without regard to subparagraphs (D), (F), or (G) of paragraph
				(2).
							(g)Additional
				authorityThe authority provided in this section is in addition
				to any other authority of the Secretary to offer loans under any other
				law.
					(h)Effective
				PeriodSubject to the availability of funds and except as
				otherwise provided in this section, the loans and other expenditures required
				to be made under this section shall be available until expended, with the
				Secretary authorized to make new loans as loans are repaid.
					(i)Regulations
						(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
						(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
							(A)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking; and
							(B)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork
				Reduction Act).
							(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
						(4)Interim
				regulationsNotwithstanding paragraphs (1) and (2), to the extent
				regulations are necessary to carry out any provision of this section, the
				Secretary shall implement such regulations through the promulgation of an
				interim
				rule.
						.
		
